SCHWARTZ, Chief Judge.
We agree with the trial court that the movement of the ex-wife’s new husband into the jointly-owned former marital residence effected an ouster of the ex-husband so as to justify a credit for one-half the rental value of the home thereafter as an offset to the one given her because she made all the mortgage payments. In our view, Finn v. Finn, 464 So.2d 1266 (Fla. 3d DCA 1985), which so indicates, has not been overruled by subsequent supreme court decisions on the issue. See Kelly v. Kelly, 583 So.2d 667 (Fla.1991); Barrow v. Barrow, 527 So.2d 1373 (Fla.1988). See also Goolsby v. Wiley, 547 So.2d 227 (Fla. 4th DCA 1989) (distinguishing Finn).
Affirmed.